DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2020 has been entered.
	Claims 1, 19, and 20 have been amended, claim 21 has been added, and claim 8 was previously cancelled. 
Claims 1-7 and 9-21 remain pending.

Response to Arguments
2.	Applicant's arguments asserting that the Hurst-Hiller reference fails to teach or describe “automatically updating the user interface to include a new interactive element that enables the user to access the alternative version of the first content item, wherein the new interactive element is configured to be positioned within the user interface in one of a position alongside the first interactive element and a position that replaces the first interactive element within the user interface”, as amended in the independent 
	As discussed during the interview on 05/18/2021, upon further review of the Hurst-Hiller reference, it is submitted that FIG. 1 illustrates a user interface updated based on a user’s attempt to access a Web site resulting in an access failure (see [0012]). In this case, the user attempted to access the link for “Webresult1”, which is one of the search results 106 corresponding to the claimed first interactive element associated with a first content item. When this access attempt fails, the user is presented with the user interface shown in FIG. 1 of Hurst-Hiller, which includes both the search results including Webresult1 and the search control tool 104 including a dialogue to selectively present an alternate copy, version or image of the Web page or site which the user had intended to view during the failed access attempt. This clickable element in search control tool 104 corresponds with a new interactive element that enables the user to access the alterative version of the content, as claimed. It is therefore submitted, given that both the new interactive element and the first interactive element are simultaneously positioned within the same user interface, that this representation illustrated in FIG. 1 of Hurst-Hiller is within the scope of a new interactive element positioned within a user interface alongside a first interactive element, as recited in the independent claims. During the interview on 07/23/2020, it was suggested 
	The rejection is therefore maintained.


Comments Regarding Examination

3.	Claim 19, indicated as “Currently Amended”, recites the complete claim as previously presented on page 5 of the claims, but subsequent page 6 of the claims recites an amended version of the last limitation of the claim. It is believed that this is a typo duplicating the last limitation of claim 19, and that the last limitation of the claim is intended to be amended similarly to independent claims 1 and 20. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


4.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hurst-Hiller et al. (US 2006/0015573) in view of Levi et al. (US 2017/0206187).

Regarding claim 19, Hurst-Hiller teaches a computer-implemented method, comprising:
providing, by one or more computing devices, a user interface associated with a first domain, the user interface comprising one or more interactive elements that enable 
detecting, by the one or more computing devices, a user selection of a first interactive element associated with a first content item of the one or more content items (the user may access any one or more of the search results 106, for example by highlighting, clicking, or otherwise accessing or activating the links for those results, [0012]; via user selection, clicking or other activation of a link within the search results, [0023]);
determining, by the one or more computing devices, the user has departed the user interface associated with the first domain to access the first content item associated with the second domain (a browser or other application or resource attempts to connect to the linked site using TCP/IP (transfer control protocol/Internet protocol) or other protocols via the Internet, for example using port 80 or another network port assignment, [0013]);

determining, by the one or more computing devices and based on the one or more signals, that the user failed to access the first content item (When it occurs, the access failure may for example be detected and trapped by the search control tool 104, [0014]); and
in response to determining that the user failed to access the first content item:
automatically updating, by the one or more computing devices, the user interface (FIG. 1) to include a new interactive element that enables the user to access an alternative version of the first content item (when an access failure is detected the search control tool 104 may for example query the user whether they wish to view or be redirected to a stored or cached copy of the Web page, site or other linked address or resource, [0015]; a dialogue text, set of button selectors or other interface may be presented to the user, to query the user to accept the viewing of the stored Web image 108, rather than a live site connection, [0025]), wherein the new interactive element  (search control tool 104 of FIG. 1) is configured to be positioned within the user interface in one of a position alongside the first interactive element (Webresult1.com in search results 
	However, Hurst-Hiller does not explicitly disclose dynamically generating the alternative version of the first content item comprising a content-reduced version of the first content item, wherein the content-reduced version of the first content item has a smaller download size than the first content item.
	Levi teaches in response to determining that a user failed to access a first content item (a determination that a first attempt to load the requested web page at the requestor computing device failed to occur within a predetermined loading duration, [0037]; measurement engine 208 receives failed loading data 320 indicative that an attempt to load the first web page 302 at the requestor computing device failed to occur within a predetermined target loading duration 322, [0046]):
	dynamically generating, by one or more computing devices, an alternative version of the first content item comprising a content-reduced version of the first content item (modify the web page based upon the user-assigned importance ratings and the bandwidth measurement, [0038]; create a mix of as-received size content elements and modified-size content elements, [0039]; modification engine 210 is to, responsive to determining the bandwidth measurement is below a pre-established bandwidth threshold, modify the web page by incorporating all reduced-sized versions of content elements, [0040]), wherein the content-reduced version of the first content item has a smaller download size than the first content item (Reduction engine 206 represents generally a combination of hardware and programming configured to, for each of the received content elements, create a reduced-size version of the content element that is 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify content provided to users after a failure to load original content in the system/method of Hurst-Hill as suggested by Levi in order to address unreliable connection quality and low bandwidth situations. One would be motivated to combine these teachings to provide reduced-sized versions of content to the user based upon current bandwidth measurements.


5.	Claims 1-7, 12-16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst-Hiller in view of Levi and in further view of Saylor et al. (US 7,457,397).

Regarding claim 1, Hurst-Hiller teaches a computing system, comprising:
one or more processors; and
one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors, cause the computing system to perform operations, the operations comprising:

detecting a user selection of a first interactive element associated with a first content item of the one or more content items (the user may access any one or more of the search results 106, for example by highlighting, clicking, or otherwise accessing or activating the links for those results, [0012]; via user selection, clicking or other activation of a link within the search results, [0023]);
determining the user has departed the user interface associated with the first domain to access the first content item associated with the second domain (a browser or other application or resource attempts to connect to the linked site using TCP/IP (transfer control protocol/Internet protocol) or other protocols via the Internet, for example using port 80 or another network port assignment, [0013]);

in response to determining that the user has returned to the user interface without accessing the first content item:
 automatically updating the user interface (FIG. 1) to include a new interactive element that enables the user to access an alternative version of the first content item (when an access failure is detected the search control tool 104 may for example query the user whether they wish to view or be redirected to a stored or cached copy of the Web page, site or other linked address or resource, [0015]; a dialogue text, set of button selectors or other interface may be presented to the user, to query the user to accept the viewing of the stored Web image 108, rather than a live site connection, [0025]), wherein the new interactive element  (search control tool 104 of FIG. 1) is configured to be positioned within the user interface (FIG. 1) in one of a position alongside the first interactive element (Webresult1.com in search results 106 of FIG. 1) and a position that replaces the first interactive element within the user interface.
However, Hurst-Hiller does not explicitly disclose dynamically generating the alternative version of the first content item comprising a content-reduced version of the 
	Levi teaches in response to determining that a user has not accessed a first content item (a determination that a first attempt to load the requested web page at the requestor computing device failed to occur within a predetermined loading duration, [0037]; measurement engine 208 receives failed loading data 320 indicative that an attempt to load the first web page 302 at the requestor computing device failed to occur within a predetermined target loading duration 322, [0046]):
	dynamically generating an alternative version of the first content item comprising a content-reduced version of the first content item (modify the web page based upon the user-assigned importance ratings and the bandwidth measurement, [0038]; create a mix of as-received size content elements and modified-size content elements, [0039]; modification engine 210 is to, responsive to determining the bandwidth measurement is below a pre-established bandwidth threshold, modify the web page by incorporating all reduced-sized versions of content elements, [0040]), wherein the content-reduced version of the first content item has a smaller download size than the first content item (Reduction engine 206 represents generally a combination of hardware and programming configured to, for each of the received content elements, create a reduced-size version of the content element that is smaller than the content element as it was received, [0036]; reduction engine 206 creates, for each of the received content elements 304, a reduced-size version 314 of the content element that is smaller than size of the content element as received 304, [0045]).

	However, Hurst-Hiller-Levi do not explicitly disclose the user returning to the user interface associated with the first domain.
	Saylor teaches determining that a user has returned to a user interface associated with a first domain (If not, then an error message is generated in step 1628 and the user is returned to the previous page, column 53 lines 30-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to return a user to a previous page in the system/method of Hurst-Hiller-Levi as suggested by Saylor when a user request made by the user fails to be completed. One would be motivated to combine these teachings in order for the user to review selections previously presented prior to the failed request, as well as additional alternatives.

Regarding claim 2, Hurst-Hiller teaches the computing system of claim 1, wherein the first domain (cached Web site content 116 from index 114, [0024]) is different from the second domain (Web sites 112 of FIG. 1).

Regarding claim 3, Hurst-Hiller teaches the computing system of claim 1, wherein the alternative version of the first content item is located at a different web address than the first content item (A next alternate source governed by content priority stack 118 may be or include links or connections to other Web or other sites containing material or content which is not identical, but instead similar or related to the content of the page or site to which access failed, [0020]).

Regarding claim 4, Hurst-Hiller teaches the computing system of claim 1, wherein the user interface comprises a search results web page and the one or more interactive elements comprise one or more web page links that direct the user to access the one or more content items associated with the second domain (The search results 106 may for instance contain a set of links to a set of Web sites 112 which contain text, images or other content or material corresponding to the user’s search terms, [0012]), and wherein the first content item comprises a result web page that is listed as a search result in the search results web page (the user’s attempt to access a Web site, for example “Webresult1”, [0012]).

Regarding claim 5, Hurst-Hiller does not explicitly disclose the computing system of claim 1, wherein the alternative version of the first content item has a smaller download size than the first content item.

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify content to create smaller sized versions in the system/method of Hurst-Hill as suggested by Levi in order to address unreliable connection quality and low bandwidth situations. One would be motivated to combine these teachings to provide reduced-sized versions of content to the user based upon current bandwidth measurements.

Regarding claim 6, Hurst-Hiller teaches the computing system of claim 1, wherein the alternative version of the first content item comprises a transcoded version of the first content item (cached Web site content 116 may be encoded and stored in other formats, languages or protocols, as well, [0016]).



Regarding claim 12, Hurst-Hiller teaches the computing system of claim 1, wherein the alternative version of the first content item is hosted at the first domain (The index 114 may store a set of cached Web site content 116, [0016]).

Regarding claim 13, Hurst-Hiller teaches the computing system of claim 1, wherein determining that the user has returned to the user interface without accessing the first content item comprises:
obtaining one or more signals from one or both of the first domain and a user device (may be indicated, for example, by a hyper text transfer protocol (HTTP) error code such as “Error 404 File Not Found”, “Error 204 No Content”, a DNS (Domain Name System) error such as “11004 Host Not Found”, or other errors, flags or messages, [0013]); and


Regarding claim 14, Hurst-Hiller does not explicitly disclose the computing system of claim 13, wherein the one or more signals comprise a click duration signal received from the first domain that describes a time spent attempting to access the first content item associated with the second domain.
	Levi teaches wherein a one or more signals comprise a click duration signal received from a first domain that describes a time spent attempting to access a first content item associated with a second domain (a determination that a first attempt to load the requested web page at the requestor computing device failed to occur within a predetermined loading duration, [0037]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize loading duration in the system/method of Hurst-Hiller as suggested by Levi in order to monitor and determine the success or failure of content retrieval. One would be motivated to combine these teaching because one would recognize that if content has not been obtained within a predicted time, that it is likely the content is unavailable.



Regarding claim 16, Hurst-Hiller teaches the computing system of claim 13, wherein the one or more signals comprise a connection success signal that describes whether the first content item loaded at least in part or did not load at all (the search control tool 104 and/or search service 110 may detect a failure type, such as an HTTP 404 or other error code, as appropriate, [0024]).

Regarding claim 20, Hurst-Hiller teaches one or more non-transitory computer-readable media that collectively store instructions that, when executed by one or more processors, cause the one or more processors to perform operations, the operations comprising:
providing a user interface associated with an internal server, the user interface comprising one or more interactive elements that enable a user to access one or more content items respectively associated with one or more external servers that are 
detecting a user selection of a first interactive element associated with a first content item of the one or more content items (the user may access any one or more of the search results 106, for example by highlighting, clicking, or otherwise accessing or activating the links for those results, [0012]; via user selection, clicking or other activation of a link within the search results, [0023]), the first content item associated with a first external server of the one or more external servers (Web sites 112 of FIG. 1);
determining the user has departed the user interface associated with the internal server to access the first content item associated with the first external server (a browser or other application or resource attempts to connect to the linked site using TCP/IP (transfer control protocol/Internet protocol) or other protocols via the Internet, for example using port 80 or another network port assignment, [0013]);
determining that the user has returned without accessing the first content item (access failure may be detected and registered, [0013]; the search control tool 104 
in response to determining that the user has returned without accessing the first content item:
automatically updating the user interface (FIG. 1) to include a new interactive element that enables the user to access an alternative version of the first content item (when an access failure is detected the search control tool 104 may for example query the user whether they wish to view or be redirected to a stored or cached copy of the Web page, site or other linked address or resource, [0015]; a dialogue text, set of button selectors or other interface may be presented to the user, to query the user to accept the viewing of the stored Web image 108, rather than a live site connection, [0025]), wherein the alternative version of the first content item is hosted by the internal server (when an access failure is detected the search control tool 104 may for example query the user whether they wish to view or be redirected to a stored or cached copy of the Web page, site or other linked address or resource, [0015]; a dialogue text, set of button selectors or other interface may be presented to the user, to query the user to accept the viewing of the stored Web image 108, rather than a live site connection, [0025]), and wherein the new interactive element  (search control tool 104 of FIG. 1) is configured to be positioned within the user interface (FIG. 1) in one of a position alongside the first interactive element (Webresult1.com in 
However, Hurst-Hiller does not explicitly disclose dynamically generating the alternative version of the first content item comprising a content-reduced version of the first content item, wherein the content-reduced version of the first content item has a smaller download size than the first content item.
	Levi teaches in response to determining that a user has not accessed a first content item (a determination that a first attempt to load the requested web page at the requestor computing device failed to occur within a predetermined loading duration, [0037]; measurement engine 208 receives failed loading data 320 indicative that an attempt to load the first web page 302 at the requestor computing device failed to occur within a predetermined target loading duration 322, [0046]):
	dynamically generating an alternative version of the first content item comprising a content-reduced version of the first content item (modify the web page based upon the user-assigned importance ratings and the bandwidth measurement, [0038]; create a mix of as-received size content elements and modified-size content elements, [0039]; modification engine 210 is to, responsive to determining the bandwidth measurement is below a pre-established bandwidth threshold, modify the web page by incorporating all reduced-sized versions of content elements, [0040]), wherein the content-reduced version of the first content item has a smaller download size than the first content item (Reduction engine 206 represents generally a combination of hardware and programming configured to, for each of the received content elements, create a reduced-size version of the content element that is smaller than the content element as 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify content provided to users after a failure to load original content in the system/method of Hurst-Hill as suggested by Levi in order to address unreliable connection quality and low bandwidth situations. One would be motivated to combine these teachings to provide reduced-sized versions of content to the user based upon current bandwidth measurements.
However, Hurst-Hiller-Levi do not explicitly disclose the user returning to the user interface associated with the internal server.
Saylor teaches determining that a user has returned to a user interface associated with an internal server (If not, then an error message is generated in step 1628 and the user is returned to the previous page, column 53 lines 30-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to return a user to a previous page in the system/method of Hurst-Hiller-Levi as suggested by Saylor when a user request made by the user fails to be completed. One would be motivated to combine these teachings in order for the user to review selections previously presented prior to the failed request, as well as additional alternatives.


	automatically updating the user interface to include a message positioned with the new interactive element indicating that user selection of the new interface element enables the user to access the alternative version of the first content item (search control tool 104 displays “Would you like to be redirected to a stored copy of this web page, see FIG. 1).


6.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst-Hiller-Levi-Saylor in view of Bruno et al. (US 2008/0018658).

Regarding claim 9, Hurst-Hiller-Levi-Saylor do not explicitly disclose the computing system of claim 1, wherein the content-reduced version of the first content item comprises a mobile-optimized version of the first content item.
Bruno teaches wherein a content-reduced version of a first content item comprises a mobile-optimized version of a first content item (the optimization technique in connection with mobile terminals and PDAs (Personal Digital Assistants) equipped with non-standard HTML (Hyper Text Mark-up Language) browsers, which convert the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide optimized content for mobile terminals in the system/method of Hurst-Hiller-Levi-Saylor as suggested by Bruno. One would be motivated to combine these teachings in order to account for the capabilities and limitations of the mobile terminals and present the most appropriate content to users of the mobile terminals.

Regarding claim 10, Hurst-Hiller-Levi-Saylor do not explicitly disclose the computing system of claim 1, wherein the content-reduced version of the first content item has had one or more visual aspects of the first content item removed.
	Bruno teaches wherein a content-reduced version of a first content item has one or more visual aspects of the first content item removed (a reduction of the number of images referenced in a page, [0037]; The page slicer eliminates all elements except the non-animated images from the page, [0066]).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the number of images in a page in the system/method of Hurst-Hiller-Levi-Saylor as suggested by Bruno as an alternative version to requested content. One would be motivated to combine these teachings .

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hurst-Hiller-Levi-Saylor in view of Jakatdar et al. (US 9,197,696).

Regarding claim 11,  Hurst-Hiller-Levi-Saylor do not explicitly disclose the computing system of claim 1, wherein the content-reduced version of the first content item comprises one or more visual aspects of the first content item presented in a reduced resolution relative to the first content item.
	Jakatdar teaches wherein a content-reduced version of a first content item comprises one or more visual aspects of the first content item presented in a reduced resolution relative to the first content item (provide lower resolutions and/or profiles for devices with less resources and/or for quick transfers, column 14 lines 32-38).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide lower resolution content in the system/method of Hurst-Hiller-Levi-Saylor as suggested by Jakatdar as an alternative to requested content. One would be motivated to combine these teachings in order to make a version of requested content available which can be transferred using less network resources.

8.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst-Hiller-Levi-Saylor in view of Cyster (US 2007/0088805).

Regarding claim 17, Hurst-Hiller-Levi-Saylor do not explicitly disclose the computing system of claim 13, wherein the one or more signals comprise a time to first paint signal that describes how long it took for the user device to render any portion of the first content item.
	Cyster teaches wherein one or more signals comprise a time to first paint signal that describes how long it took for a user device to render any portion of a first content item (If during the run time of the timer remote content is successfully retrieved from the remote server, the time is stopped, [0053]; the amount of time (e.g., one to several seconds) a user would typically wait for the rendering of a webpage, [0054]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a timer mechanism in the system/method of Hurst-Hiller-Levi-Saylor as suggested by Cyster for tracking the time during an attempt to retrieve requested content. One would be motivated to combine these teachings in order to monitor and determine when content has been successful retrieved and when secondary content is necessary based on a measured time limit.


	Cyster teaches wherein one or more signals comprise a time to first contentful paint signal that describes how long it took for a user device to render content of a first content item (If during the run time of the timer remote content is successfully retrieved from the remote server, the time is stopped, [0053]; the amount of time (e.g., one to several seconds) a user would typically wait for the rendering of a webpage, [0054]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a timer mechanism in the system/method of Hurst-Hiller-Levi-Saylor as suggested by Cyster for tracking the time during an attempt to retrieve requested content. One would be motivated to combine these teachings in order to monitor and determine when content has been successful retrieved and when secondary content is necessary based on a measured time limit.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Manber et al. 		US 7,325,045 (column 4 lines 14-18; FIG. 5 described in column 4 lines 27-35; column 6 lines 13-18; column 6 lines 55-67- column 7 lines 1-6)

Cao et al.			US 7,853,719 (column 5 lines 18-26; FIG. 6A through 6C described in column 16 lines 9-40)

Donker et al. 			US 2004/0107296 ([0035]; [0037]; [0058]-[0062]; [0064]-[0069])

Edge et al.			US 2007/0033264 ([0014]; [0042]-[0049]; [0070]; FIG. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629.  The examiner can normally be reached on Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451